Citation Nr: 0919910	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  02-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to September 22, 2003, 
for the grant of a 30 percent disability rating for eczema.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
October 1987, and from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran a 30 percent rating, 
effective September 22, 2003, for his service-connected 
eczema.  The Veteran subsequently initiated and perfected an 
appeal of this effective date determination.  In December 
2005, the Veteran testified before the undersigned Veterans 
Law Judge, seated at the RO.  

In a July 2006 decision, the Board denied the Veteran's claim 
of entitlement to an earlier effective date, and the Veteran 
appealed that determination to the U.S. Court of Appeals for 
Veterans Claims (Court).  The Court then issued a July 2008 
order granting a June 2008 joint motion for remand, which had 
the effect of vacating the Board's July 2006 decision on this 
issue and remanding to the Board for additional development.  
Thus, this issue has been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the June 2008 joint motion, additional VA 
medical treatment records exist, or potentially exist, 
pertinent to the Veteran's claim.  While VA has obtained some 
of the Veteran's post-service VA treatment records from the 
Montgomery VA medical center, these records span the periods 
from September 1999 to September 2002, and from September 
2004 through April 2005, creating a gap of two years.  In 
September 2003, the Veteran stated he had "recently" 
received VA treatment for his skin disability, and such 
records were available from the Montgomery VA medical center.  
In Bell v. Derwinski, [2 Vet. App. 611 (1992)], the Court 
held that VA has constructive notice of VA-generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  VA is 
also obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This 
duty includes obtaining pertinent VA medical records 
identified by the Veteran.  38 U.S.C.A. § 5103A(b) (West 2002 
& Supp. 2008).  Therefore, remand of the pending appeal is 
required to afford him additional development and for the 
Board to comply with the July 2008 Court order.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of all VA medical 
treatment records from the Montgomery VA 
medical center pertaining to the Veteran 
that are not already of record, to include 
any records of VA medical treatment 
between September 2002 and September 2004.  
If no such records for that time period 
are available, this fact must be 
documented for the record.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the Veteran's pending claim in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

